Citation Nr: 0326692	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-06 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1944 to June 1946 
and from December 1947 to April 1967.  He died in July 1992.  
The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board issued a decision on this matter in March 2001, in 
which it found no new and material evidence to reopen the 
claim.  The appellant appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a May 2001 
Order, the Court vacated the decision and remanded the case 
to the Board for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002).  

After receiving additional evidence from the appellant, the 
Board issued a decision in February 2002 in which it 
continued to find no new and material evidence to reopen the 
claim.  The appellant appealed that decision to the Court.  
Pursuant to a motion by VA, in a March 2003 Order, the Court 
vacated that decision and remanded the matter to the Board.  
By letter dated in June 2003, the Board advised the appellant 
that she had additional time in which to supplement evidence 
or argument before the Board.  Her July 2003 response has 
been associated with the claims folder.  The case is again 
before the Board for consideration.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  Among other things, it expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  
Specifically, the VCAA provides that, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information should be provided by the claimant and what 
information VA will attempt to obtain on the claimant's 
behalf. Id.   

As discussed in VA's motion to the Court, review of the 
claims folder fails to reveal notice from the RO to the 
veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The regulatory provision that 
permitted the Board to provide such notice, 38 C.F.R. § 
19.9(a)(2)(ii) (2002), has been invalidated.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, a remand to the RO is 
required in order to correct this deficiency. 

The Board notes that additional evidence and argument has 
been received since the RO issued its last supplemental 
statement of the case.  On remand, after providing the 
appellant with notice that complies with VCAA requirements, 
as discussed above, the RO should readjudicate the issue on 
appeal.  On this point, the Board observes that the March 
2003 Court Order questions whether the appellant's original 
claim from 1992 ever became final and, therefore, whether the 
claim requires submission of new and material evidence to 
reopen.  In order to afford the appellant every opportunity 
to provide a relevant response, the RO should address this 
matter in its readjudication and, if needed, a supplemental 
statement of the case.  See 38 C.F.R. § 19.31 (2002). 

Accordingly, the case is REMANDED for the following action:

The RO should take the appropriate steps 
to comply with the VCAA, to include 
notifying the appellant of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim and of what 
information the appellant should provide 
and what information VA will attempt to 
obtain on her behalf.  It should allow 
the appropriate period of time for 
response.  The RO should then 
readjudicate the issue on appeal, to 
include a discussion as to whether the 
1992 claim became final and whether the 
claim may be reopened only with receipt 
of new and material evidence.  If the 
disposition remains unfavorable, the RO 
should furnish the appellant a 
supplemental statement of the case and 
afford the applicable opportunity for 
response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


